IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,987


EX PARTE CRAIG RONALD HARRISON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1132564 IN THE 185TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to ninety-nine years' imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction. Harrison v. State, No. 14-10-00254-CR (Tex. App.--Houston [14th Dist.] Nov. 17, 2011)
(unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review. 
	Appellate counsel filed an affidavit with the trial court.  The trial court has entered findings
of fact and conclusions of law and recommended that relief be denied. The findings of fact and
conclusions of law are not supported by the habeas record, which contains counsel's admission that
she did not advise applicant of his right to file a pro se petition for discretionary review, and
Applicant's un-rebutted evidence that he did not receive notice until several months after his
conviction was affirmed. Appellate counsel failed to timely notify Applicant that his conviction had
been affirmed and failed to advise him of his right to petition for discretionary review pro se.  Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-10-00254-CR that affirmed his conviction in Cause No. 1132564 from the 185th District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: March 6, 2013
Do not publish